DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 12/7/22 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 190-191, 195, 198-200, 206, 211-213, 218, 221, 222, 227, and 230-231 have been amended.
	Claims 241-243 have been added.
	Claims 1-189, 192, and 193 have been canceled.
Remarks drawn to rejections of Office Action mailed 6/7/22 include:
Double Patenting Rejection over 10,695,361: which has been maintained for reasons of record.
Double Patenting Rejection over 11,007,208: which has been overcome by applicant’s amendments and has been withdrawn. There is no overlap between the two applications pursuant to applicant’s amendments.
Provisional Double Patenting Rejection over 17/222,066: which has been maintained for reasons of record. It is noted that the ‘066 application has since matured into US Patent 11,382,926 and thus the provisional rejection over the application has been changed to a non-provisional rejection and is set forth below.
Provisional Double Patenting Rejection over 17/748,400: which has been maintained for reasons of record.
103(a) rejection: which has been overcome by applicant’s amendments and has been withdrawn.

An action on the merits of claims 190, 191, and 194-243 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 190, 191, and 194-240 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,695,361 is maintained for reasons of record. Newly added claims 241-243 are additionally rejected herein. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treating the presently claimed 2019-cCoV infection herein would have been prima facia obvious in view of the methods of treating a Coronaviridae infection as set forth in ‘361. Both applications are drawn to treating a coronavirus infection with the same compounds, or combinations of the same compounds and a skilled artisan would see they are substantially overlapping.
Applicants arguments filed 12/7/22 have been considered but are not persuasive. Applicants argue that the examiner indicated the applications were both drawn to the use of remdesivir and since the present claims no longer embrace remdesivir the rejection is improper. However, the present claims are still fully embraced by the claims of ‘361 since both claim sets are drawn to the use of compounds having -C(O)R11 at R7. A skilled artisan would see the present compounds are completely embraced by those of ‘361 and would be prima facia obvious in view of the same. 
Applicants also argue the present claims require administration to be oral to a human, and also comprise various dosages. The examiner notes that the dosages are not present in the independent claims so this argument would not relate to all claims. Likewise, the examiner would like to note that while reviewing the ‘361 patent’s specification to determine that which is a “therapeutically effective amount” as set forth in the claims therein, one would see that the route and amounts of agents would be prima facia obvious since the dosages and oral administration are all taught therein. See [0236] for teaching oral administration and [0238] for the effective amounts set forth therein. 
The above rejection is, in part, based on the specification of a previously issued patent, rather than the claims. In support of the use of this material, the examiner notes the following excerpt from MPEP section 804:
When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure.

The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under  35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."

Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.

The provisional rejection of claims 190-240 on the ground of nonstatutory double patenting as being unpatentable over claims 75-119 of copending Application No. 17/222,066 (reference application) has been changed to claims 190, 191, and 194-240 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 11,382,926 and is maintained for reasons of record. Newly added claims 241-243 are additionally rejected herein. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treating the presently claimed 2019-cCoV infection herein would have been prima facia obvious in view of the methods of treating a Coronaviridae infection with the deuterated compounds as set forth in ‘926. Both applications are drawn to treating a coronavirus infection with the same compounds, or combinations of the same compounds and a skilled artisan would see they are substantially overlapping.
Applicants arguments filed 12/7/22 have been considered but are not persuasive. Applicants argue that the examiner indicated the applications were both drawn to the use of remdesivir and since the present claims no longer embrace remdesivir the rejection is improper. However, the present claims are still fully embraced by the claims of ‘926 since both claim sets are drawn to the use of compounds having -C(O)R11 at R7. A skilled artisan would see the present compounds are completely embraced by those of ‘926 and would be prima facia obvious in view of the same. 
Applicants also argue the present claims require administration to be oral to a human, and also comprise various dosages. The examiner notes that the dosages are not present in the independent claims so this argument would not relate to all claims. Likewise, the examiner would like to note that while reviewing the ‘926 patent’s specification to determine that which is a “therapeutically effective amount” as set forth in the claims therein, one would see that the route and amounts of agents would be prima facia obvious since the dosages and oral administration are all taught therein. See [0236] for teaching oral administration and [0238] for the effective amounts set forth therein. 
The above rejection is, in part, based on the specification of a previously issued patent, rather than the claims. In support of the use of this material, the examiner notes the following excerpt from MPEP section 804:
When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure.

The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under  35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."

Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.


The provisional rejection of claims 190, 191, and 194-240 on the ground of nonstatutory double patenting as being unpatentable over claims 75-119 of copending Application No. 17/748,400 (reference application) has been maintained for reasons of record. Newly added claims 241-243 are rejected herein additionally. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treating the presently claimed 2019-cCoV infection herein would have been prima facia obvious in view of the methods of treating a Coronaviridae infection as set forth in ‘400. Both applications are drawn to treating a coronavirus infection with the same compounds, or combinations of the same compounds and a skilled artisan would see they are substantially overlapping.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant’s argue that the present claims are drawn to a narrower scope than that in ‘400. The examiner agrees; however, the examiner also notes that the present claims are completely embraced by those of ‘400 and a skilled artisan would see they are substantially overlapping. Applicants also argue the present claims are drawn to treating a human via oral administration and provide dosage amounts which are not expressly set forth in the ‘400 claims. However, ‘400 administers a therapeutically effective amount and a skilled artisan when looking to see that which is embraced by this claimed feature would see the present limitations are indeed supported and obvious. See [0236]-[0238] therein. 
The above rejection is, in part, based on the specification of a previously issued patent, rather than the claims. In support of the use of this material, the examiner notes the following excerpt from MPEP section 804:
When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure.

The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under  35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."

Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623